213 F.3d 323 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.RUBEN HUGHES,    Defendant-Appellant.
No. 99-1269
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 3, 1999
Decided May 3, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CR 670-01--Harry D. Leinenweber, Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, and COFFEY and MANION,  Circuit Judges.
COFFEY, Circuit Judge.


1
Defendant-Appellant Ruben  Hughes ("Hughes") was indicted and charged in  Count one with conspiring to possess cocaine and  cocaine base with intent to distribute, in  violation of 21 U.S.C. sec. 846, in Counts two  through five with distributing cocaine or cocaine  base, in violation of 21 U.S.C. sec. 841(a)(1),  and in Count six with possessing a firearm as a  felon, in violation of 18 U.S.C. sec.  922(g)(1).1 The conclusion of a jury trial,  Hughes was found guilty on each of the counts,  and on January 13, 1999, the court imposed a life  sentence on the drug counts,2 as well as a ten  year concurrent term on the firearm count and a  $10,000 fine. Hughes appealed, alleging that the  evidence presented at trial constructively  amended the indictment and that the trial judge  erred when he refused to give the multiple  conspiracies jury instruction the defendant  requested. Hughes also claims that his attorney  failed to adequately discuss the contents of the  Presentence Report ("PSR") with him in violation  of Federal Rule of Criminal Procedure  32(c)(3)(A), and also challenges the sentencing  judge's findings relating to the quantity of  drugs that he was responsible for as well as his  leadership role in the crimes.


2
AFFIRM.

I.  BACKGROUND

3
In 1989, Hughes began acting as the leader of a  cocaine trafficking operation in the Joliet-  Lockport, Illinois area. The drug operation was  run primarily from a series of "crack houses" in  an area of Joliet referred to as the "Hill." His  organization consisted of a confederation of  people who prepared cocaine base ("crack") by  cooking cocaine powder into crack, bagged the  crack for resale and distributed it to customers  at Hughes' direction. During the period charged  in the indictment ("[b]eginning in 1996 and  continuing until on or about June 26, 1997"),  Hughes managed and directed his operation from  his crack house at the "Hill" called the "Bolo  Shop," which sold approximately 4.5 to 9 ounces  of crack daily, resulting in an income of $5,000  to $10,000 per day, mainly from the volume sale  of "quarter bags" (bags containing between .1 and  .3 gram of crack) costing $20 to customers. All  monies collected from the sales were given to  Hughes, with each worker receiving a small  commission either in money or crack. Hughes was  never far away from the scene of the sales, and  when the workers ran out of their supply, they  paged Hughes who would in turn deliver a fresh  supply of crack and collect the money. The  defendant amassed some 29 vehicles, several  houses as well as a car wash from his lucrative  cocaine operation.


4
With Hughes as the star of the show, the cast of  characters included two long-time acquaintances who  were employed in his operation and later agreed to  testify against him--namely, Joseph Nixon ("Nixon")  and Jeffrey Lindsey ("Lindsey"). A long-time  customer, Kendall Woods ("Woods"), also testified  for the government against Hughes.


5
Nixon began selling drugs for Hughes in 1990.  As time progressed, Hughes took him under his  wing and soon thereafter Nixon became his "right  hand man," selling and "bagging" the crack for  him. By 1997, Hughes was allowing Nixon to bag  and sell multi-ounce quantities of crack for a $5  profit on every $20 bag sold. Although Hughes'  "Bolo Shop" crack house was raided and shut down  by the police in January 1997, between January  and June 1997, Nixon bagged, sold and delivered  in excess of five kilograms of crack for Hughes.


6
Lindsey at one time was also designated to sell  and cook cocaine into crack base for Hughes, and  like the other employees, he was given "quarter  bags" to sell and would also page Hughes to pick  up the proceeds when a replenishment of drugs was  needed. On occasion, Hughes would give Lindsey  between 6 and 8 grams of crack for every kilogram  cooked for him. In the summer of 1996 alone,  Lindsey cooked an estimated total of six to ten  kilograms of crack for Hughes.3


7
Woods had known Hughes for some ten years  before he began purchasing cocaine and crack from  him in 1989. From that time until 1997, Woods  made cocaine and crack buys from Hughes over 500  times, in quantities ranging from 3.5 grams to  half a kilogram. After Woods' arrest for drug  possession and aggravated battery, he agreed to  cooperate with law enforcement authorities in the  investigation of Hughes. Between January and June  of 1997, Woods made four monitored drug buys from  Hughes which serves as the basis for Counts two  through five of the indictment.4


8
Hughes' drug operation crumbled when he was  involved in a traffic accident on June 26, 1997,  and an Illinois State trooper named Linda Terando  investigated the accident and was informed by a  motorist at the scene that the defendant had  deposited a red rag in a culvert off the side of  the road. Trooper Terando recovered the red rag  and discovered that it contained two Grendel  handguns.5 As a result, the defendant was  arrested for possessing a firearm as a felon.6


9
On December 18, 1997, a federal grand jury  indicted both Hughes and Nixon in Count one of  the charging papers with conspiring to distribute  cocaine and cocaine base and in Counts two and  five with cocaine and cocaine base distribution,  and also indicted Hughes alone in Count three and  four with cocaine distribution and in Count six  with possessing a firearm as a felon. Likely  sensing the strength of the government's case  against him, Nixon agreed to assist the  government and pled guilty to Count one and  became a cooperating witness. Testifying against  Hughes at trial, Nixon described how since 1990,  he had been personally involved in the processing  and delivery of dozens of kilos of cocaine and  crack for Hughes, and described in detail the  nature of his and Hughes' involvement in the drug  operation. Nixon also testified that he helped  "cook" cocaine on occasion, but mainly bagged and  sold $20 bags of crack to customers from a number  of Hughes' crack houses. He also testified that  from January through June 1997, he delivered  crack to Woods at Hughes' direction. Likewise,  Woods testified about the extensive amount of  cocaine and crack he had purchased from Hughes  since 1989, as well as the details of the 1997  drug transactions during the government sting  operation. Lindsey as well testified about the  extensive amount of cocaine that he cooked into  crack and sold for Hughes.


10
A jury found Hughes guilty on all counts set  forth in the indictment. At sentencing, Hughes  objected to the four-level upward adjustment of  his offense level from 40 to 44 for his  leadership role in the crimes and the quantity of  cocaine attributable to him as recommended in the  PSR. Hughes also stated at the sentencing hearing  that his counsel "never really sat down and  discussed" the PSR with him, thus violating  Federal Rule of Criminal Procedure 32(c)(3)(A),  but his counsel rebutted this testimony. The  sentencing judge rejected Hughes' objections to  the PSR, adopted its recommendations and  sentenced Hughes to life imprisonment on Counts  one through five, and a ten year term of  imprisonment on Count six, ordered to run  concurrently. The defendant appealed.

II.  ISSUES

11
On appeal, the defendant claims that the  district court committed reversible error in: (1)  allowing the evidence of his uncharged criminal  activity to, in effect, constructively amend the  indictment; and (2) failing to issue the  requested multiple conspiracies jury instruction.  Hughes also challenges the computation of his  sentence, arguing that: (1) his attorney failed  to adequately discuss his PSR with him prior to  sentencing; (2) the judge failed to make adequate  findings relating to the quantity of cocaine base  attributable to him; and (3) the judge erred in  adjusting his offense level upward for his  leadership role in the crimes.

III.  DISCUSSION
A.  Hughes' Challenges to His Conviction

12
1.  Constructive Amendment of the Indictment


13
On appeal, Hughes argues that the evidence at  trial relating to his drug activity referred to  conduct that occurred prior to the period set  forth in the indictment ("[b]eginning in 1996 and  continuing until on or about June 26, 1997"), and  thereby constructively amended the indictment. We  note that the trial record reflects that the  defendant failed to object either before or  during trial to this specific evidence.7 Thus,  he has forfeited his challenge to the evidence of  his uncharged drug activity and the plain error  standard governs.8 See Wilson v. Williams, 182 F.3d 562, 568 (7th Cir. 1999) (en banc).


14
Under the plain error standard, only "those  errors which 'seriously affect the fairness,  integrity or public reputation of judicial proceedings'"  warrant reversal. See United States v.  Akinrinade, 61 F.3d 1279, 1283 (7th Cir. 1995)  (quoting United States v. Atkinson, 297 U.S. 157,  160 (1936)). In other words, plain error is "an  error that not only is clear in retrospect but  also causes a miscarriage of justice." See  Wilson, 182 F.3d at 568. Thus, Hughes must  establish not only that "there was error, [but]  that error was plain, that error affected his  substantial rights, and that it seriously  affected the fairness, integrity, or public  reputation of the proceeding." United States v.  Bursey, 85 F.3d 293, 296 (7th Cir. 1996)  (emphasis added) (citing United States v. Olano,  507 U.S. 725, 730-37 (1993)).


15
Hughes essentially contends that the aggregate  of the testimony of Nixon, Lindsey and Woods  regarding their pre-1996 involvement in his drug  operation denied him a fair trial by  constructively amending his indictment to include  uncharged drug activity. This Circuit has  previously held that under the plain error review  standard, the constructive amendment "must  constitute a mistake so serious that but for it  the defendant probably would have been acquitted  in order for us to reverse." United States v.  Cusimano, 148 F.3d 824, 828 (7th Cir. 1998)  (alterations and quotations omitted).


16
But, "[t]he introduction of evidence of pre-  conspiratorial events[,] does not by itself  create a constructive amendment to the  indictment." See id. at 829; United States v.  Spaeni, 60 F.3d 313, 315 (7th Cir. 1995). "[T]his  circuit has a well-established line of precedent  which allows evidence of uncharged acts to be  introduced if the evidence is 'intricately  related' to the acts charged in the indictment."  See United States v. Gibson, 170 F.3d 673, 680  (7th Cir. 1999). In other words, a "court may  admit evidence of other criminal conduct that is  inextricably intertwined with the charged offense  or that completes the story of the charged  offense." United States v. King, 126 F.3d 987,  995 (7th Cir. 1997).


17
Essentially, the admissibility of uncharged  criminal activity under the "intricately related"  doctrine turns on:


18
whether the evidence is properly admitted to  provide the jury with a complete story of the  crime on trial, whether its absence would create  a chronological or conceptual void in the story  of the crime or whether it is "so blended or  connected" that it incidentally involves,  explains the circumstances surrounding, or tends  to prove any element of, the charged crime.


19
United States v. Ramirez, 45 F.3d 1096, 1102 (7th  Cir. 1995) (alterations and citations omitted).


20
Thus, it seems quite apparent that the evidence  presented by the government served the very  appropriate and useful purpose of allowing the  jury to gain a more complete understanding of the  vast scope and nature of Hughes' drug operation,  including the locations, participants, duties and  assignments of the workers and operational  structure of the drug operation, as well as the  inner workings of the drug conspiracy and the  nature and extent of Hughes' control. In other  words, the testimony completed "the story of the  crime or crimes charged" and was "necessary to  enable the jury to fully understand and make  sense of the" various drug transactions and  scenarios. See Gibson, 170 F.3d at 682.


21
Moreover, the testimony describing Hughes' pre-  1996 drug activity was directly relevant to  establishing a foundation for the personal  knowledge of the government witnesses, as well as  the veracity of their testimony. The nature and  circumstances surrounding the relationships  between Nixon, Lindsey, Woods and Hughes,  directly impacted on the question of the veracity  and strength of the testimony of each of the  prosecution's witnesses, as well as serving to  establish their direct involvement in and  knowledge of Hughes' participation in the crimes.  In United States v. Zarnes, 33 F.3d 1454 (7th  Cir. 1994), we similarly upheld the admissibility  of such pre-indictment criminal activity  evidence:


22
The sale was an integral part of the first  meeting between Zarnes and the Nietupskis. The  testimony showed how their relationship began,  its basis, and structure, and how the  relationship blossomed into the charged  conspiracy. The evidence was "intricately  related" to the conspiracy, and, as such, was  admissible . . . .


23
Zarnes, 33 F.3d at 1469 (citation omitted)  (emphasis added).


24
In short, the testimonial evidence concerning  Hughes' pre-1996 drug trafficking organization  and activity, "gave the jury a more, not less,  accurate picture of the circumstances"  surrounding the charged crimes. See Ramirez, 45 F.3d at 1103; see also Akinrinade, 61 F.3d at  1286 ("The evidence concerning the smuggling  procedures employed by the trafficking  organization before the time of the charged  conspiracy was properly admitted to show the  relationships of the co-conspirators, and how the  heroin operation functioned. In short, this  evidence gave the jury an accurate picture of the  charged crime."); United States v. Diaz, 994 F.2d 393, 395 (7th Cir. 1993) (holding that the facts  relating to the unindicted criminal activity  "showed that the charged conspiracy existed by  showing how the conspiratorial relationship  between Gonzalez and Diaz developed. This  testimony established how the conspirators came  to know each other, how they established a  relationship of trust through their associations  and how these events flowered into the charged  conspiracy."). Thus, it is also evident that the  probative nature of this evidence outweighed any  prejudice that might have resulted because the  presentation of this evidence was necessary and  "intricately related to the facts" of the  defendant's charged offenses.9 See United  States v. Hargrove, 929 F.2d 316, 320 (7th Cir.  1991) ("Here the testimony of Hargrove's arrest  was intricately related to the facts of the case.  It related directly to Hargrove's participation  in the charged conspiracy and was consistent with  other evidence adduced at trial. Any prejudice  from this testimony resulted solely from its  tendency to link Hargrove to the conspiracy and  was not unfair."). We reject the defendant's  claim that the indictment was constructively  amended,10 and consequently, conclude that  there was no error, much less plain error, in  allowing the jury to hear a more complete  recitation of his drug activity.

2.  Multiple Conspiracies Jury Instruction

25
Next, the defendant contends that the trial  judge should have issued a multiple conspiracies  instruction.11 But it is interesting to note  that even the defendant acknowledges in his  Appellant Brief that the proposed multiple  conspiracies instruction his counsel submitted to  the court was in a form that has been deemed  legally defective by this Court. ("We realize  that this Court has deemed this instruction  legally defective.") Although the defendant  claims that "[l]egal inadequacy in [the] proposed  instruction should not foil appellate relief,"  the prevailing caselaw clearly dictates  otherwise. We note that this Court has held on  numerous occasions and without equivocation that  an erroneous instruction should not be given. See  United States v. Wilson, 134 F.3d 855, 865 (7th  Cir. 1998); United States v. Duff, 76 F.3d 122,  126 (7th Cir. 1996). Further, with an improper  jury instruction before it, "under the  'intricately related doctrine,' the court is not  required to give a limiting instruction [such as  a multiple conspiracies instructions] at the time  of the admission of evidence or as part of the  charge to the jury." Cusimano, 148 F.3d at 829.  Moreover, because a court's role is not to assist  either party in the litigation of their case, it  is the duty and responsibility of each respective  counsel to be adequately prepared and thus have  complete knowledge of the facts of the case as  well as the applicable caselaw when submitting  proposed jury instructions to the court. See  generally Wilson, 134 F.3d at 865 ("A defendant  is entitled to an instruction on his theory of  defense [i.e., multiple conspiracies] only if .  . . the proffered instruction is a correct  statement of the law." (emphasis added)). Thus,  because "the court has no duty to offer an  instruction sua sponte" on behalf of a defendant,  Cusimano, 148 F.3d at 829, as well as the fact  that a "defendant is entitled to an instruction  on his theory of defense only if . . . the  proffered instruction is a correct statement of  the law," Wilson, 134 F.3d at 865, we conclude  that the trial judge properly denied the  defendant's legally defective instruction. See  also United States v. Kelly, 167 F.3d 1176, 1178  (7th Cir. 1999) (stating that "we review a trial  court's instructions to the jury with great  deference"); United States v. Powers, 75 F.3d 335, 341 (7th Cir. 1996) ("The district court has  substantial discretion with respect to the  specific wording of instructions."). Cf. United  States v. Townsend, 924 F.2d 1385, 1389 (7th Cir.  1991) ("[T]he jury's verdict must be interpreted  as a finding that the government presented  sufficient evidence to prove its indictment  beyond reasonable doubt, and that is all that we  require of the prosecution. The fact that the  government's evidence might also be consistent  with an alternate theory is irrelevant; the law  does not require the government to disprove every  conceivable hypothesis of innocence in order to  sustain a conviction on an indictment proved  beyond reasonable doubt. Consequently, 'even if  the evidence arguably establishe[d] multiple  conspiracies, there [is] no material variance  from an indictment charging a single conspiracy  if a reasonable trier of fact could have found  beyond a reasonable doubt the existence of the  single conspiracy charged in the indictment.'")  (alterations in original) (citations  omitted).12

B.  Hughes' Challenges to his Sentence
A.  Federal Rule of Criminal Procedure 32

26
The defendant also claims that he is entitled  to a remand of his sentencing because of his  contention that his counsel failed to adequately  discuss the PSR with him.13 We review the  sentencing court's factual findings for clear  error. See United States v. Isirov, 986 F.2d 183,  185 (7th Cir. 1993).


27
Under Federal Rule of Criminal Procedure  32(c)(3)(A), "before imposing sentence, the court  must . . . verify that the defendant and  defendant's counsel have read and discussed the  presentence report." At this sentencing hearing,  it is clear from the record that the judge in  fact asked both Hughes and his counsel if they  had read the PSR, if they discussed it, and if  they wished to challenge anything else in the  report:


28
THE COURT: Let's start out this way: Mr.  Mottweiler [(the defendant's counsel)], have you  read all the documents that I have outlined that  I have?


29
MR. MOTTWEILER: Yes.


30
THE COURT: Have you discussed them with your  client, Mr. Hughes?


31
MR. MOTTWEILER: I have. In fact, some of the  documents were forwarded to me by Mr. Hughes.


32
THE COURT: Mr. Hughes, have you read all these  documents I have talked about?


33
THE DEFENDANT: Yes.


34
THE COURT: Specifically, you have read the  presentence report and the addendum, is that  right?


35
THE DEFENDANT: Yes.


36
THE COURT: You have discussed them with your  lawyer, Mr. Mottweiler, is that right?


37
MR. MOTTWEILER: We have discussed them, Judge.


38
THE COURT: Is that right, Mr. Hughes?


39
THE DEFENDANT: Nope.


40
THE COURT: You say you have not discussed these  with your lawyer at all, is that right?


41
THE DEFENDANT: Nope. He just showed me the  objections he filed to the PSI.


42
THE COURT: Did he ask you whether or not the  reports were accurate or not accurate as to your  background and your family, for example?


43
THE DEFENDANT: He asked me--he said he was going  to check and see if all my arrests were right. He  asked me about that but we never really sat down  and discussed about the PSI.


44
THE COURT: Let me ask you this: Is there anything  inaccurate about any of this? Leave out the  issues that we are talking about.


45
THE DEFENDANT: Yes.  THE COURT: What is inaccurate?  . . .


46
MR. MOTTWEILER: Maybe a more fitting question  might be: Is there anything inaccurate other than  noted in the objections?  . . .


47
THE COURT: Is there anything else inaccurate in  this report?  . . .


48
THE DEFENDANT: All right. The stuff as far as  dealing with the trial is inaccurate.  . . .


49
MR. MOTTWEILER: He objects to everything that  relates to the factual recitation of the facts in  the trial.


50
THE COURT: In other words, the offense conduct he  objects to?


51
MR. MOTTWEILER: Yes.  THE COURT: One of the issues is whether he was an  organizer and leader of the sale.


52
MR. MOTTWEILER: There is very little that we have  not objected to, just for the record.


53
(Tr. 1/13/99, at 4-5.)


54
It is interesting to note that this Court  considered this same issue in United States v.  Knorr:    Federal Rule of Criminal Procedure 32(a)(1)(A)  requires that prior to sentencing, the district  court "determine that the defendant and  defendant's counsel have had the opportunity to  read and discuss the presentence investigation  report." We have construed this as requiring the  court at sentencing to obtain the answer to three  questions: 1) whether the defendant has had an  opportunity to read the presentence report; 2)  whether the defendant and the defense counsel  have discussed the report; and 3) whether the  defendant wishes to challenge any facts contained  in the report. Rone, 743 F.2d at 1174.


55
At the sentencing hearing, the district court  posed the proper questions as enunciated in Rone.  Knorr indicated that he had an opportunity to  review the presentence report. When asked whether  he had an opportunity to discuss it with his  attorney, Knorr initially answered "no." But then  one of the defense counsel explained that another  of the current defense team had spoken with Knorr  on one occasion and that he had spoken to Knorr  on several occasions by telephone. Knorr then  clarified that while they had discussed the  presentence report, some parts had not been  discussed "in depth." Defense counsel then noted,


56
[w]e discussed the presentence report, we  discussed strategies as to how to handle his new  case [the failure to appear charge] and how it  impacts on the present proposed sentencing, and  the possible motion to withdraw the guilty plea,  and it must be obvious that I have some facility  with some of those things because of my argument.


57
Defense counsel noted that he and the defendant  "had a couple of discussions" on the impact of a  specific issue on sentencing. Defense counsel  also indicated that "we have spoken of these  things, [Knorr] and I in an attempt to develop  some direction, and we have not had a chance to  finalize that."  . . .


58
United States v. Knorr, 942 F.2d 1217, 1222 (7th  Cir. 1991). Considering Knorr's responses posed  to the district court, the contacts he had with  his counsel relating to the PSR, as well as the  objections to the PSR that were formulated with  and submitted through his counsel, we concluded  that there was no violation of Rule 32. See id.  at 1223.


59
With essentially the same facts and arguments  that we faced in Knorr, we are convinced that  Hughes' counsel adequately discussed the PSR with  him within the parameters of Rule 32. We also  believe that it is inconceivable that his counsel  would have been able to submit the numerous  written objections that he did, along with  supporting legal memorandum without having  discussed the PSR or without input from Hughes;  as the defendant's attorney stated at the  sentencing hearing, "There is very little that  [Hughes has] not objected to." Further, the  judge's finding that Hughes' counsel adequately  discussed the PSR with him is essentially "based  on his decision to credit the testimony of one of  two [witnesses] . . ., [and] that finding . . .  can virtually never be clear error." Anderson v.  City of Bessemer City, 470 U.S. 564, 575 (1985).  Accordingly, in light of the deference that we  necessarily afford sentencing judges in their  factual and credibility findings, see United  States v. Mancillas, 183 F.3d 682, 701 n.22 (7th  Cir. 1999) ("We do not second-guess the  [sentencing] judge's credibility determinations.  . . .") (alteration in original); United States  v. Garcia, 66 F.3d 851, 856 (7th Cir. 1995), we  conclude that the defendant has failed to  establish a Rule 32 violation. See, e.g., Knorr, 942 F.2d at 1222-23 (rejecting a defendant's  claim that Rule 32 was violated when he and  counsel allegedly did not have "in depth"  discussions relating to the PSR).

B.  Drug Quantity Calculations

60
Hughes also argues that the sentencing judge  made inadequate drug quantity findings. We review  a district court's determination of the amount of  narcotics attributable to a defendant for  sentencing purposes under the clear error  standard. See United States v. Johnson, 200 F.3d 529, 537 (7th Cir. 2000). "'The factual findings  of the district court will not be overturned  unless they are clearly erroneous . . . . Thus,  we will reverse the district court's conclusion  as to quantity of cocaine attributable to [a]  defendant[ ] only if we have a definite and firm  conviction that the district court made a clear  error in sentencing.'" United States v. Taylor,  72 F.3d 533, 542 (7th Cir. 1995) (quoting United  States v. Mumford, 25 F.3d 461, 465 (7th Cir.  1994)).


61
Incorporating the government's position as well  as the recommendations of the PSR, the judge  found that the testimony of Lindsey, Nixon, and  Woods relating to Hughes' drug activity and  quantities (as well as leadership role in the  operation) was truthful, and that their testimony  established that Hughes was responsible for at  least 1.5 kilograms of cocaine base. As we have  previously held, "[d]istrict court determinations  of drug amounts are reviewed for clear error, and  credibility determinations are given deference so  long as support exists in the record." United  States v. Garrett, 45 F.3d 1135, 1141 (7th Cir.  1995). Indeed, "[i]n a drug conspiracy, each  conspirator is responsible not only for amounts  with which he was directly involved, but also for  amounts involved in transactions by co-  conspirators that were reasonably foreseeable to  him." United States v. Paters, 16 F.3d 188, 191  (7th Cir. 1994).


62
There is ample, and indeed substantial, evidence  in the record to support the district court's  findings. Nixon testified that between January  and June of 1997, he bagged, sold or delivered in  excess of five kilograms of crack cocaine for  Hughes and at his direction. (Tr. at 199.)  Similarly, Lindsey testified that in the summer  of 1996, he cooked an estimated total of six to  ten kilograms of crack cocaine for Hughes. (Tr.  at 547, 549, 551.) Although Lindsey would later  recant, then rehabilitate, and then again recant  his testimony, the judge found that "I am well-  satisfied that his [Lindsey's] testimony given  was true during the trial and that his  recantation was false . . . . Even if it wasn't,  as I said before, there is plenty of evidence  roping in Mr. Hughes to all six counts . . . ."


63
"We have frequently held that the trial judge  is in the best position to judge the credibility  of witnesses who offer conflicting testimony  concerning the quantity of drugs attributable to  a defendant for purposes of sentencing." United  States v. Pitz, 2 F.3d 723, 727-28 (7th Cir.  1993).


64
As a matter of sound jurisprudence, we do not  second-guess the sentencing judge's credibility  determinations because he or she has had the best  'opportunity to observe the verbal and non-verbal  behavior of the witnesses focusing on the  subject's reactions and responses to the  interrogatories, their facial expressions,  attitudes, tone of voice, eye contact, posture  and body movements,' as well as confused or  nervous speech patterns in contrast with merely  looking at the cold pages of an appellate record.  United States v. Tolson, 988 F.2d 1494, 1497 (7th  Cir. 1993) (quotation omitted). On numerous  occasions, we have held that the clearly  erroneous standard applies to estimates of drug  quantities made for sentencing purposes because  "the district court, as the trier of fact, not  only has the authority but is in the best  position to determine the amount of narcotics  attributable to the [defendant]." Id. at 1502;  see also United States v. Ferguson, 35 F.3d 327,  333 (7th Cir. 1994).


65
Garcia, 66 F.3d at 856; see Mancillas, 183 F.3d  at 701 n.22 ("We do not second-guess the  [sentencing] judge's credibility determinations.  . . .") (alteration in original).


66
Based on our review of the record, we are of  the opinion that the overwhelming weight of the  testimony presented at trial amply supports the  district court's finding that Hughes was  responsible for the very conservative figure of  1.5 kilograms of cocaine base. We therefore  conclude that the judge's findings relating to  the amount of drugs attributable to him as  "relevant conduct" under U.S.S.G. sec.  1B1.3(a)(2) were "based on evidence possessing  sufficient indicia of reliability," see United  States v. Howard, 80 F.3d 1194, 1204 (7th Cir.  1996), and thus, were not clearly erroneous.

C.  Aggravating Role Enhancement

67
Lastly, Hughes claims that the evidence  presented at trial was inadequate to support an  upward adjustment for his leadership role in the  crimes. We review a court's determination of a  defendant's role in the offense for clear error.  See United States v. Zaragoza, 123 F.3d 472, 483  (7th Cir. 1997). Again, we will not disturb a  sentencing judge's factual determinations unless  we have a definite and firm conviction that a  mistake has been made. See United States v.  Brierton, 165 F.3d 1133, 1137 (7th Cir. 1999).


68
The district court adjusted the defendant's  offense level four levels upward based on his  leadership role in the crimes pursuant to  U.S.S.G. sec. 3B1.1(a). The judge found more than  sufficient evidence to establish the requisite  number of "subordinates" under sec. 3B1.1(a) ("If  the defendant was an organizer or leader of a  criminal activity that involved five or more  participants or was otherwise extensive, increase  by 4 levels."): "The evidence, I think was even  further than that. There were a lot of people who  distributed for a resale. So I am going to find  he was the organizer and unquestioned leader of  the organization, requiring a four level  enhancement." We agree. The record clearly  supports that Hughes was the leader of an  extensive drug operation with numerous employees  and participants, including Nixon, Lindsey, the  defendant's girlfriend, Kim Robinson, and the  defendant's father, David Hughes, and countless  customers, including Woods. See also U.S.S.G.  sec. 3B1.1, cmt. (n.3) ("In assessing whether an  organization is 'otherwise extensive,' all  persons involved during the course of the entire  offense are to be considered."). In light of our  deference to the sentencing judge on factual and  credibility issues, see Garcia, 66 F.3d at 856,  we conclude that the judge's findings supporting  the upward adjustment of Hughes' offense level  for his leadership role in the crimes were not  clearly erroneous.

VI.  CONCLUSION

69
We hold that the evidence presented at trial  did not constructively amend the indictment and  that the trial judge did not abuse his discretion  in denying the defendant's multiple conspiracies  jury instruction. We further hold that Hughes'  counsel adequately discussed the PSR with him  prior to his sentencing and that the court's  findings in relation to the quantity of cocaine  base attributable to his relevant conduct and  findings in relation to his leadership role in  the crimes were not clearly erroneous.


70
We AFFIRM  the defendant's conviction and sentence.



Notes:


1
 Pursuant to a plea agreement, co-Defendant Joseph  Nixon pled guilty to the conspiracy count and  became a cooperating witness against Hughes.


2
 As recommended in the Presentence Report, Counts  one through five were "grouped together" for  sentencing purposes pursuant to U.S.S.G. sec.  3D1.2(d), whereby Hughes was sentenced under "the  offense level corresponding to the aggregated  quantity" of drugs that was attributed to him.  See U.S.S.G. sec. 3D1.3(b). Accordingly, the  judge sentenced Hughes to "a total term of life  imprisonment on Counts 1, 2, 3, 4 and 5."


3
 Lindsey testified at trial that on one occasion,  Hughes and Nixon came over to his house to have  him "cook" nine ounces of crack for Hughes, and  on another occasion, Hughes directed him to cook  a kilogram of cocaine.


4
 All but two of the conversations during that time  frame between Woods and Hughes concerning these  transactions were recorded by law enforcement  agents.
Occurring on January 30 and 31, 1997, the first  two buys involved a total of four and one-half  ounces of cocaine (101.6 grams of crack and 127.1  grams of cocaine powder). The third buy occurred  on February 25, 1997, and involved another four  and one-half ounces (127.1 grams) of cocaine  powder. And on June 17, 1997, the fourth buy  occurred, involving approximately four and  onehalf ounces (125.7 grams) of cocaine base.


5
 It was later revealed that one of the guns was  purchased by Hughes' girlfriend, Kim Robinson, on  July 1, 1994, and the other by his father, David  Hughes, on September 16, 1993.


6
 Even while housed at the Will County Jail on the  gun charges, Hughes was able to continue his drug  operation with the assistance of Nixon, his  girlfriend, Kim Robinson, and his father, David  Hughes.


7
 It appears that Hughes raised a constructive  amendment argument in his post-trial motion for  a new trial. Nonetheless, for purposes of our  review, because no objection was made during  trial, we apply the plain error standard of  review.


8
 The defendant also argues that his pre-trial  motion in limine adequately preserved his  challenge to the evidence of his uncharged drug  activity for appeal. Even though he moved in  limine to preclude twelve items of evidence that  are not at issue in this appeal, it is evident  from the record that his pre-trial motion failed  to include an objection to the admission of  evidence of his pre-1996 drug activity. But even  if we were to agree with the defendant and  generously construe his motion in limine to  include an objection to the evidence of his pre-  1996 drug activity, we note that it is clear from  the record that the trial judge's ruling on the  motion in limine was conditional and tentative.  In fact, the judge essentially invited counsel to  raise the issue again at trial once the factual  context of the evidentiary challenges became more  apparent: "Well, if anything changes as far as a  predicate concern on any of these matters, we  will just take up a sidebar and I will rule. It  is always easier to rule after I know a little  bit more about a situation and the context."  (emphasis added). Thus, it should have been  obvious to the defendant's counsel that it was  incumbent upon him to renew his objection at  trial, or otherwise forfeit the argument on  appeal. See Wilson v. Williams, 182 F.3d 562,  566-67 (7th Cir. 1999) (en banc) (stating that  when a trial judge makes a conditional or  tentative ruling on a pre-trial objection, the  party must renew the objection during trial to  preserve the litigant's position for appeal).  Because he failed to renew his motion in limine  at trial after the judge had made clear that his  pre-trial ruling was tentative, his challenge to  this evidence is waived and thus, plain error  review must apply. See id. at 568.


9
 Hughes never raised a Rule 403 objection at  trial, but in spite of this fact, he contends  that the trial judge failed to weigh the  probative value of the pre-1996 drug activity  against its potential for unfair prejudice under  Federal Rule of Evidence 403. As the record  clearly demonstrates, the defendant did not make  a Rule 403 objection at trial, and without a  timely objection, the judge was not on notice to  engage in Rule 403 balancing. Thus, because  Hughes' "counsel never objected under Rule 403 .  . ., we cannot say that it was plain error for  the court to allow the testimony." See United  States v. Bursey, 85 F.3d 293, 297 (7th Cir.  1996).


10
 Further, we also do not agree with the  defendant's argument that evidence of his  uncharged drug activity constructively amended  the indictment in light of the jury charge which  adequately instructed the jury to consider the  evidence to each charged offense:
The indictment charges that the offense was  committed "on or about" certain dates. Although  the evidence need not establish with certainty  the exact date of the alleged offense, it must  establish that the offense was committed on a  date reasonably near the date charged.  . . .
Each count of the indictment charges the  defendant with having committed a separate  offense.
You must consider each count and the evidence  relating to it separate and apart from every  other count.
You should return a separate verdict as to each  count. Your verdict of guilty or not guilty of an  offense charged in one count should not control  your decision as to the defendant under any other  count.
Indeed, "the jury was instructed to consider  each count and the relating evidence separately;  there [is] no reason to suppose it would  disregard this mandate." United States v.  Coleman, 22 F.3d 126, 135 (7th Cir. 1994)  (citation omitted); see also United States v.  Stillo, 57 F.3d 553, 557 (7th Cir. 1995) (holding  that a criminal defendant "must rebut the dual  presumption that a jury will (1) capably sort  through the evidence and (2) follow limiting  instructions from the court") (quotation  omitted).


11
 A multiple conspiracies instruction attempts to  "preclud[e] the jury from using evidence relating  to a conspiracy in which [the defendants] did not  participate to convict them of the conspiracy  charged in the indictment." United States v.  Mims, 92 F.3d 461, 467-68 (7th Cir. 1996).


12
 Covering all possible arguments, Hughes also  argues that his counsel was constitutionally  ineffective by proposing a defective jury  instruction. Although we prefer not to consider  the merits of ineffective assistance of counsel  claims raised on direct appeal, we will do so  here because "the issue is sufficiently clear-  cut"--although, against the defendant. See United  States v. Limehouse, 950 F.2d 501, 503 (7th Cir.  1991). From our review of the record, we are  convinced that the trial judge is not obligated  to accept even a non-defective multiple  conspiracies instruction. Indeed, "[i]t is not  error to refuse a multiple conspiracies  instruction where the evidence does not warrant  such an instruction." See United States v. Lloyd,  25 F.3d 540, 547 (7th Cir. 1994); see also United  States v. Johnson, 32 F.3d 265, 268 (7th Cir.  1994) ("There is little, if any, need for a  multiple conspiracy instruction when the  defendant[ ] [is] at the hub of the various  possible agreements."). We conclude that Hughes  has failed to establish that he was prejudiced by  such ineffective assistance and we accordingly  reject his ineffective assistance of counsel  claim.


13
 At the sentencing hearing, the defendant did not  raise a Rule 32 objection, but did argue to the  judge that his counsel did not discuss the PSR  with him.